                    Case 2:19-cr-00131-RSL Document 22 Filed 11/20/20 Page 1 of 2




 1                                                                  The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT FOR THE
                                    WESTERN DISTRICT OF WASHINGTON
 8
                                              AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                                NO. CR19-131RSL
11
                                       Plaintiff
                                                                ORDER MODIFYING
12
                                 v.                             CONDITIONS OF SUPERVISION
13
       ARMANDO TAVARES,
14
                                      Defendant.
15
16
               THIS MATTER having come on before the undersigned United States District
17
     Judge for a hearing addressing the Defendant’s alleged violations of his supervised
18
     release; the Defendant being present and represented by his attorney, Gregory Geist; the
19
     government being represented by James D. Oesterle, Assistant United States Attorney;
20
     and the Court having heard from counsel and U.S. Probation Officer Autumn Murtagh,
21
     and having considered the file in this case, the Court hereby finds by a preponderance of
22
     the evidence that:
23
               1.        Defendant consumed alcohol on or about August 4, 2020 in violation of a
24
                         condition of his supervised release.
25
     Now, therefore it is hereby:
26
               ORDERED AND ADJUDGED that Defendant violated a condition of his
27
     supervised release by consuming alcohol on or about August 4, 2020;
28    ORDER MODIFYING                                                        UNITED STATES ATTORNEY
      CONDITIONS OF SUPERVISION                                                700 STEWART STREET, SUITE
      United States v. Tavares/CR19-131 - 1                                               5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                 Case 2:19-cr-00131-RSL Document 22 Filed 11/20/20 Page 2 of 2




 1            IT IS ORDERED that the previously imposed Appearance Bond conditions
 2 requiring alcohol testing and participation in the location monitoring program be
 3 removed effective immediately upon entry of this Order;
 4            IT IS ORDERED that the previously imposed Special Condition of Supervision
 5 requiring participation in a sexual deviancy evaluation be removed;
 6            IT IS ORDERED that all other conditions of Defendant’s supervised release
 7 previously imposed remain in effect; and
 8            IT IS ORDERED that the Clerk of the Court deliver a certified copy of this Order
 9 Modifying Terms of Supervised Release to the United States Marshal or other qualified
10 officer (with copies to counsel of record).
11            DATED this 20th day of November 2020.
12
13
14
15                                                    A
                                                      Robert S. Lasnik
16                                                    United States District Judge
17
18 Presented by:
19
20 __________________________________
   JAMES D. OESTERLE
21
   Assistant United States Attorney
22
23
24
25
26
27
28   ORDER MODIFYING                                                     UNITED STATES ATTORNEY
     CONDITIONS OF SUPERVISION                                             700 STEWART STREET, SUITE
     United States v. Tavares/CR19-131 - 2                                            5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
